DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/26/2021 has been entered.
The drawings were received on 2/1/2021.  These drawings are accepted.
The objections over the Drawings as presented in the Office Action mailed 11/2/2020 have been withdrawn based on the amendment filed 2/1/2021.
The rejections under 35 U.S.C.112(b) as presented in the Office Action mailed 11/2/2020 have been withdrawn based on the amendments filed 2/1/2021.
The rejections under 35 U.S.C.102(a)(2) and 35 U.S.C. 103 as presented in the Office Action mailed 11/2/2020 have been withdrawn based on the amendments filed 2/1/2021.

Reasons for Allowance
Claims 1-5, 8-13, 15, 16, and 18-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a vehicle comprising a vehicle body defining a cargo space including a cargo floor, a trim member disposed on the vehicle body within the cargo space and which defines an opening, a housing disposed within the opening, at least one light source disposed on the housing, at least one first lens disposed adjacent to the at least one light source, the at least one first lens defines at least one first optic; and a second lens spaced-apart from the at least one first lens, the second lens defines a second optic, that includes a plurality of optic members, the at least one light source is configured to emit light through the at least one first lens and the second lens into the cargo space, and each optic member of the second optic includes a curved surface and a planar surface configured to direct emitted light from the at least one light source toward the cargo floor, as specifically called for in the claimed combinations.
The closest prior art, McLeland et al. (US CN 106224867) does not disclose the trim member is disposed within the cargo space, the trim member defines an opening, the housing is disposed within the opening, the at least one light source is configured to emit light through the at least one first lens and the second lens into the cargo space, and each optic member of the second optic includes a curved surface and a planar surface configured to direct emitted light from the at least one light source toward the cargo floor, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the McLeland et al. reference in the manner required by the claims.
While a vehicle including a vehicle body defining a cargo space and having a housing disposed in a trim member of the cargo space with a light source and optical assembly including at least a first and second lens is known in the art, the combination of the at least one first lens disposed adjacent to the light source defining at least one first optic, the second lens being spaced-apart from the at least one first lens and defining a second optic including a plurality of optic members each including a curved surface and a planar surface configured to direct emitted light from the at least one light source toward the cargo floor is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 10, the prior art of record fails to disclose or fairly suggest a vehicle cargo lamp assembly comprising a circuit board, first and second light sources disposed on the circuit board and spaced-apart from one another, a first inner lens disposed proximate the first light source, the first inner lens defines a first inner optic and a second inner optic, a second inner lens disposed proximate the second light source, the second inner lens defines a first inner optic and a second inner optic, and an outer lens disposed proximate the first and second inner lenses, the outer lens defines an outer optic, the outer lens defines the outer optic on discrete portions thereof that align with the first and second inner lenses, respectively, as specifically called for in the claimed combinations.
The closest prior art, Irgang et al. (US 2019/0128503) does not disclose the outer lens defines an outer optic, the outer lens defines the outer optic on discrete portions thereof that align with the first and second inner lenses, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Irgang et al. reference in the manner required by the claims.
While a vehicle cargo lamp including a circuit board, first and second light sources, and first and second inner lenses each defining a first and second dinner optic, and an outer lens defining an outer optic and disposed proximate the first and second inner lenses is known in the art, the combination of the outer lens disposed proximate the first and second inner lenses, and the outer lens defines the outer optic on discrete portions thereof that align with the first and second inner lenses, respectively, is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 16, the prior art of record fails to disclose or fairly suggest a cargo lamp assembly comprising a circuit board, a light source disposed on the circuit board, an inner lens disposed adjacent to the light source, wherein the inner lens defines a first inner optic and a second inner optic, and the first inner optic is an aspherical portion and the second inner optic is a plurality of radially extending ridges and a plurality of concentric ridges; and an outer lens disposed adjacent to the inner lens, wherein the outer lens defines an outer optic, and the light source emits light through the inner lens and the outer lens when the light source is activated, as specifically called for in the claimed combinations.
The closest prior art, Irgang et al. (US 2019/0128503) does not disclose the first inner optic is an aspherical portion and the second inner optic is a plurality of radially extending ridges and a plurality of concentric ridges, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Irgang et al. reference in the manner required by the claims.
While a cargo lamp assembly including a circuit board, light source disposed on the circuit board, inner lens defining a first and second optic and outer lens disposed adjacent the inner lens and defining an outer optic is known in the art, the combination of the inner lens defining a first and second inner optic such that the first inner optic being an aspherical portion and the second inner optic being a plurality of radially extending ridges and a plurality of concentric ridges is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875